Filed 11/27/19                                         Case 19-02038                                               Doc 80


                 7 Pages
            1    PAUL J. PASCUZZI, State Bar No. 148810
                 HOLLY A. ESTIOKO, State Bar No. 242392
            2    FELDERSTEIN FITZGERALD
                 WILLOUGHBY PASCUZZI & RIOS LLP
            3    500 Capitol Mall, Suite 2250
                 Sacramento, CA 95814
            4    Telephone: (916) 329-7400
                 Facsimile: (916) 329-7435
            5    ppascuzzi@ffwplaw.com
                 hestioko@ffwplaw.com
            6
                 Attorneys for Georgene Gassner
            7

            8                                 UNITED STATES BANKRUPTCY COURT

            9                                  EASTERN DISTRICT OF CALIFORNIA

           10                                          SACRAMENTO DIVISION

           11     In re:                                            CASE NO. 10-27435
                                                                    Chapter 7
           12     THOMAS A. GASSNER,

           13                             Debtor.

           14                                                     Adversary No. 19-02038
                  GEORGENE GASSNER, individually, as
           15     surviving spouse of Debtor Thomas                DCN: FWP-1
                  Gassner and successor-in-interest, and in
           16     her capacity as Successor Trustee for the      Date: December 12, 2019
                  Thomas Gassner and Georgene Gassner            Time: 11:00 a.m.
           17     Family Trust,
                                                                 Place: 501 I Street, 6th Floor, Dept. E,
           18                             Plaintiff,             Courtroom 33, Sacramento, CA 95814

           19     vs.
           20     CAROL L. GASSNER and ALFRED M.
                  GASSNER, settlors of the THOMAS A.
           21     GASSNER TRUST dated December 30,
                  1992; and LAURA STROMBOM, trustee
           22     of the THOMAS A. GASSNER TRUST
                  dated December 30, 1992,
           23
                                          Defendants.
           24

           25
                                         OMNIBUS REPLY TO OPPOSITIONS TO
           26                          MOTION FOR PARTIAL SUMMARY JUDGMENT

           27              Georgene Gassner (“Plaintiff”), Plaintiff in the above-titled adversary proceeding, hereby

           28    submits the following omnibus reply (the “Reply”) to the oppositions filed by Defendants Carol M.

                                                                                       OMNIBUS REPLY TO OPPOSITIONS TO
                                                                   -1-           MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                      Case 19-02038                                                   Doc 80



            1    Gassner and Alfred M. Gassner, Settlors of the Thomas A. Gassner Trust Dated December 30, 1992

            2    (“Settlors”) and Defendant Laura Strombom, Trustee of the Thomas A. Gassner Trust Dated

            3    December 30, 1992 (“Strombom”) to Plaintiff’s Motion for Partial Summary Judgment (“Motion”)

            4    as to Count One [Sanctions for Willful Violation of the Automatic Stay against Defendant Settlors],

            5    Count Two [Sanctions for Willful Violation of the Automatic Stay against Defendant Strombom],

            6    Count Four [Declaratory Relief against Defendant Settlors], Count Five [Injunctive Relief against

            7    Defendant Settlors], and Count Six [Sanctions for Violation of the Discharge Injunction against

            8    Defendant Settlors] of her First Amended Complaint.

            9    I.       INTRODUCTION

           10             Plaintiff’s Motion is straightforward. Settlors created an irrevocable Trust in December

           11    1992 and named the Debtor as its sole beneficiary.1 The Debtor filed a chapter 7 bankruptcy case

           12    in March 2010 and did not schedule his interest in the Trust. The Debtor’s interest in the Trust

           13    constitutes property of the bankruptcy estate under Ninth Circuit law. Because the Debtor’s interest

           14    in the Trust was not scheduled, that interest remained and continues to be property of the bankruptcy

           15    estate and subject to the automatic stay.

           16             Under the express terms of the Trust, the Debtor was to receive the Trust Assets when he

           17    turned 50 on July 2, 2016. However, shortly before the Debtor’s 50th birthday, without obtaining

           18    relief from the automatic stay, Strombom sought to sell the Trust Assets and Settlors filed and

           19    prosecuted the Petition for Modification in State Court. In addition, Strombom has failed to turn

           20    over the Trust Assets to the Debtor’s bankruptcy estate after the Debtor turned 50, as required by

           21    the Bankruptcy Code. Each of these actions violated Bankruptcy Code section 362(a)(3), as each

           22    sought to obtain possession of property of the estate or from the estate or exercise control over

           23    property of the estate. Plaintiff has demonstrated that both Strombom and Settlors had knowledge

           24    of the Debtor’s bankruptcy estate when they took their respective actions against property of the

           25    estate and partial summary judgment should be entered in favor of Plaintiff as requested in the

           26    Motion.

           27             The oppositions of Settlors and Strombom should both be overruled because: (a) Plaintiff

           28    1
                     Capitalized terms not otherwise defined herein shall have the same meaning as in the Motion.
                                                                                       OMNIBUS REPLY TO OPPOSITIONS TO
                                                                   -2-           MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                       Case 19-02038                                                      Doc 80



            1    has standing to pursue her violation of stay claims; (b) the Debtor’s interest in the Trust was, and

            2    continues to be, property of the bankruptcy estate; (c) the actions of Settlors and Strombom were

            3    against property of the estate and violated the automatic stay; (d) Strombom was required to

            4    turnover property of the Trust, especially after the Debtor’s bankruptcy case was reopened; (e) there

            5    is no dispute of material fact that prevents this Court from granting partial summary judgment as

            6    requested in the Motion; and (f) the limited “probate exception” with respect to federal jurisdiction

            7    does not apply in this adversary proceeding. Each of these are addressed below.

            8    II.     REPLY TO LEGAL ARGUMENTS

            9            A.      Plaintiff Has Standing to Pursue Her Violation of Stay Claims

           10            Settlors assert that Plaintiff’s right to sue is “clouded and confused.” Settlor’s Opposition

           11    [Dkt. No. 68] at 9:7. However, it is Settlors who attempt to confuse this Court. As set forth in the

           12    Motion, Plaintiff has standing to bring her claims under two separate means. First, Plaintiff has

           13    standing to assert the claims in this adversary proceeding through the transfer of the bankruptcy

           14    estate’s rights to seek damages for violation of the automatic stay (and related relief) to Plaintiff.

           15    See Memorandum or Points and Authorities in Support of the Motion [Dkt. No. 38] at 13:5-10.

           16    Second, Plaintiff is the successor to the Debtor’s claims as the Successor Trustee to, and beneficiary

           17    of, the Family Trust. Id. at 13:11-28.

           18            B.      Debtor’s Interest in the Trust Was, and Continues to Be, Property of the
                                 Bankruptcy Estate
           19

           20            The oppositions of both Settlors and Strombom are premised on the assertion that the

           21    Debtor’s interest in the Trust was not property of the estate. This assertion is contrary to Ninth

           22    Circuit authority. Under Frealy v. Reynolds (In re Reynolds), 867 F.3d, 1119 (9th Cir. 2017), when

           23    the debtor is the beneficiary of a spendthrift trust, the bankruptcy estate is entitled to the full amount

           24    of spendthrift trust distributions due to be paid as of the petition date as well as 25 percent of

           25    expected future payment from the trust with certain restrictions. Id. at 1120. In so holding, the

           26    Ninth Circuit relied upon an opinion of the California Supreme Court, Carmack v. Reynolds, 2 Cal.

           27    5th 844 (2017), addressing the question certified to it by the Ninth Circuit. Under Carmack, a

           28    bankruptcy trustee, like creditors, “must wait until the [spendthrift trust] trustee makes distributions

                                                                                          OMNIBUS REPLY TO OPPOSITIONS TO
                                                                     -3-            MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                      Case 19-02038                                                    Doc 80



            1    to the beneficiary[,]” but nothing in the Carmack opinion requires a bankruptcy trustee to abandon

            2    pursuit of funds from a spendthrift trust as such funds become due and payable under the trust

            3    instrument. Carmack, 2 Cal. 5th at 849. Consistent with Carmack, a bankruptcy estate is entitled

            4    to all trust assets if such a distribution is required under the applicable trust instrument while the

            5    beneficial interest in the trust remains property of the bankruptcy estate. As the California Supreme

            6    Court noted in Carmack, once principal amounts held in a spendthrift trust become due and payable

            7    under the trust instrument, “the beneficiary’s interest in those assets has effectively vested, the law

            8    no longer has any interest in protecting them [,]” and such amounts can be paid to the beneficiary’s

            9    creditors. Carmack, 2 Cal. 5th at 851.

           10           Pursuant to Bankruptcy Code sections 554 and 362(c)(1), unscheduled property of a

           11    bankruptcy estate continues to be property of the bankruptcy estate despite the closing of the

           12    bankruptcy estate and the automatic stay continues to be in effect with respect to such property

           13    until the property is no longer property of the estate. Sundquist v. Bank of Am., N.A. (In re

           14    Sundquist), 576 B.R. 858, 875 (Bankr. E.D. Cal. 2017), aff’d sub. nom. Henderson v. Sundquist

           15    (In re Sundquist), 2019 Bankr. LEXIS 632 (B.A.P. 9th Cir. Feb. 27, 2019). See also In re Dunning

           16    Bros., 410 B.R. 877, 879 & 888 (Bankr. E.D. Cal. 2009) (Case filed in 1936 reopened in 2009 to

           17    administer an undisclosed interest in real estate; title to unscheduled property does not revert to the

           18    debtor upon the closing of the case.).

           19           Here, the Debtor did not list his interest in the Trust in his original schedules in March 2010.

           20    The bankruptcy trustee filed a Notice of Filing Report of No Distribution, the Debtor received his

           21    discharge, and the Debtor’s bankruptcy case was closed on May 11, 2011. Because the Debtor’s

           22    interest in the Trust was never disclosed, that interest was never administered in the case or

           23    abandoned back to the Debtor when the Debtor’s bankruptcy case was originally closed. As a

           24    result, the Debtor’s interest in the Trust remained property of the estate subject to the automatic

           25    stay pursuant to Bankruptcy Code sections 554 and 362(c)(1).

           26           C.      The Actions of Settlors and Strombom Were Against Property of the Estate
                                and Violated the Automatic Stay
           27

           28           Settlors assert that their actions in filing and prosecuting the Petition for Modification did

                                                                                        OMNIBUS REPLY TO OPPOSITIONS TO
                                                                   -4-            MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                      Case 19-02038                                                     Doc 80



            1    not violate the automatic stay because such actions are permitted under California state law. See

            2    generally Settlers’ Opposition at 12-14. However, Settlors are mistaken.

            3           As discussed in Section II.C above, the Debtor’s beneficiary interest in the Trust became

            4    property of his bankruptcy estate when the Debtor filed his voluntary chapter 7 bankruptcy petition

            5    on March 25, 2010, and has continued to be property of the estate since that time and subject to the

            6    automatic stay. The attempt by Settlors to modify the Debtor’s beneficiary interest in the Trust

            7    through the filing and prosecution of the Petition for Modification was an attempt to obtain

            8    possession of property of the estate or from the estate or exercise control over property of the estate,

            9    namely to modify the Debtor’s rights under the Trust, and violated the automatic stay.

           10           Moreover, Settlors clearly knew of the filing of the Debtor’s bankruptcy case when they

           11    filed the Petition for Modification, as the Debtor’s bankruptcy case is referenced in that pleading.

           12    The filing of the Petition for Modification and all actions taken with respect to that matter are void

           13    ab initio. This Court should grant partial summary judgment against Settlors for their violation of

           14    the automatic stay in the filing and prosecution of the Petition for Modification.

           15           Likewise, Strombom asserts that her actions did not violate the automatic stay because her

           16    acts were permitted under the Trust. Strombom also is mistaken. Strombom’s active participation

           17    in the attempts to strip the Debtor (and his bankruptcy estate) of its interest in the Trust and the

           18    Trust Assets shortly before those assets were to be distributed to the Debtor and the Trust terminated

           19    was an attempt to obtain possession of property of the estate or from the estate or exercise control

           20    over property of the estate and violated the automatic stay.

           21           D.      Strombom Was Required to Turnover Property of the Trust, Especially After
                                Debtor’s Bankruptcy Case Was Reopened
           22

           23           Strombom asserts in her opposition that she did not violate the automatic stay by failing to

           24    turn over the Trust Assets because (1) no demand has been made to her and (2) she is precluded

           25    from making a further distribution from the Trust under an order related to the Petition for

           26    Modification. Strombom is mistaken.

           27           First, under Bankruptcy Code sections 542 and 543, Strombom was required to turnover the

           28    Trust Assets to the bankruptcy estate, especially after Debtor reached the age of 50. Cal. Emp’t

                                                                                         OMNIBUS REPLY TO OPPOSITIONS TO
                                                                    -5-            MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                      Case 19-02038                                                      Doc 80



            1    Dev. Dep’t v. Taxel (In re Del Mission Ltd.), 98 F.3d 1147, 1151 (9th Cir. 1996) (holding section

            2    542(a) imposes a mandatory duty on an entity in possession of estate property to deliver that

            3    property to the trustee). Neither the Debtor nor the bankruptcy trustee were required to make a

            4    demand to Strombom for turnover of estate property.

            5            Second, as set forth above, the Petition for Modification was filed in violation of the

            6    automatic stay. The filing of the Petition for Modification and all actions taken with respect to that

            7    matter, including the order prohibiting any distributions from the trust to the Debtor, are void ab

            8    initio. Dunning Bros., 410 B.R. at 890 (acts taken in violation of the automatic stay are void ab

            9    initio, not merely voidable). Thus, the state court order did not preclude her from making further

           10    distributions to the Debtor as required under the Trust.

           11            E.      There Is No Dispute of Material Fact Preventing Partial Summary Judgment
                                 as Requested in the Motion
           12

           13            Settlors assert that certain alleged post-petition actions of the Debtor create a material fact

           14    precluding partial summary judgment. Settlors are mistaken. Plaintiff’s Motion is based on the

           15    fact that the Debtor’s interest in the Trust constituted property of the estate (see Section II.B above)

           16    and Settlors’ actions in filing and prosecuting the Petition for Modification sought to obtain

           17    possession of property of the estate or from the estate or exercise control over property of the estate.

           18    See Section II.C above. Settlors state that the Petition for Modification “is an action to correct an

           19    error in drafting to more properly reflect the settlor/defendants’ intent” with respect to the Trust.

           20    Settlors’ Opposition at 14:3-4. Any error in drafting with respect to the Trust existed since 1992.

           21    Moreover, Settlors could or should have known that the language of the Trust did not adequately

           22    reflect their intentions since at least 2007, when Settlors added restrictive language to a similar trust

           23    set up for their daughter Jennifer. To the extent the Petition for Modification relies on post-petition

           24    acts of the Debtor as a ground for reformation, section 362(a)(3) still precludes its filing.

           25            F.      The “Probate Exception” with Respect to Federal Jurisdiction Does Not Apply
                                 to the Proposed Modification of the Trust
           26

           27            Finally, Settlors assert that this Court does not have the ability to determine whether Settlors

           28    should be able to modify the Trust as requested in their Petition for Modification. However, even

                                                                                         OMNIBUS REPLY TO OPPOSITIONS TO
                                                                    -6-            MOTION FOR PARTIAL SUMMARY JUDGMENT
Filed 11/27/19                                     Case 19-02038                                                    Doc 80



            1    under the authority cited by Settlors, this Court clearly has such jurisdiction. The probate exception

            2    to federal jurisdiction relied upon by Settlors is narrow. As stated by the United States Supreme

            3    Court in Marshall (Stern) v. Marshall, 547 U.S. 293 (2006):

            4           the probate exception reserves to state probate courts the probate or annulment of a
                        will and the administration of a decedent’s estate; it also precludes federal courts
            5           from endeavoring to dispose of property that is in the custody of a state probate
                        court. But it does not bar federal courts from adjudicating matters outside those
            6           confines and otherwise within federal jurisdiction.
            7    Id. at 311-12. The relief requested by Settlors in the Petition for Modification is not the probate or
            8    annulment of a will, the administration of a decedent’s estate or the disposition of property that is
            9    in the custody of a state probate court – the three narrow areas subject to the probate exception to
           10    federal jurisdiction. Rather, Settlors seek to modify what is property of the estate – the Debtor’s
           11    interest in a Trust. Such a determination can be made by this Court.
           12    III.   CONCLUSION
           13           For the reasons set forth above, Plaintiff requests that the oppositions filed by Settlors and
           14    Strombom be overruled and an order of the Court granting summary judgment in favor of Plaintiff
           15    as to Count One [Sanctions for Willful Violation of the Automatic Stay against Defendant Settlors],
           16    Count Two [Sanctions for Willful Violation of the Automatic Stay against Defendant Strombom],
           17    Count Four [Declaratory Relief against Defendant Settlors], Count Five [Injunctive Relief against
           18    Defendant Settlors], and Count Six [Sanctions for Violation of the Discharge Injunction against
           19    Defendant Settlors]. Plaintiff requests that the Court find that the Plaintiff is entitled to actual
           20    damages, including costs and attorneys’ fees, as well as punitive damages, with damages to be
           21    determined at trial.
           22    Dated: November 27, 2019                      FELDERSTEIN FITZGERALD
                                                               WILLOUGHBY PASCUZZI & RIOS LLP
           23

           24                                                  By:/s/ Holly A. Estioko
                                                                  Holly A. Estioko
           25                                                     Attorneys for Georgene Gassner

           26

           27

           28

                                                                                       OMNIBUS REPLY TO OPPOSITIONS TO
                                                                   -7-           MOTION FOR PARTIAL SUMMARY JUDGMENT
